DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Stevens (Reg. No. 75,639) on 08/25/2022.

The application has been amended as follows (see Claims filed on 09/19/2019): 
Claim 1, line 10, delete “and”.
Claim 1, line 13, replace “layers.” with --layers; and-- then add a new line and add --an extended pattern extends from an innermost position of the multi-turn coil pattern to the center point of the one of the plurality of ceramic layers, and the dummy pattern is disposed at a position substantially symmetrical to the extended pattern with respect to the center point of the one of the plurality of ceramic layers.--.
Claim 2, lines 2-3, delete “symmetrical or”.
Cancel Claim 4.
Claim 14, lines 1-2, replace “Claim 4,” to --Claim 1,--.
Claim 14, line 3, replace “connector” with --conductor--.
Claim 16, lines 1-2, replace “Claim 4,” to --Claim 1,--.
Claim 16, line 2, after “wherein” add --the dummy pattern includes--.
Claim 16, line 2, after “two” delete “of the”.
Claim 16, line 2, delete “electrodes” and add --patterns that--.
Claim 17, line 2, replace “electrodes” with --patterns--.
Claim 17, line 4, replace “electrodes” with --patterns--.
Claim 19, line 3, delete “also”.
Claim 19, line 4, replace “patterns” with --pattern--.
Claim 20, line 2, replace “connector” with --conductor--.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 10, line 3, replace “electrodes” with --electrodes.--.
Claim 10, line 3, delete “defining the dummy pattern.”.
Claim 12, line 2, after “ones” delete --of the--.





Reasons for Allowance
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a dummy pattern that is not electrically connected to the multi-turn coil pattern; 
the multi-turn coil pattern winds around a center point of one of the plurality of ceramic layers while extending parallel or substantially parallel to sides of the one of the plurality of ceramic layers;
the dummy pattern is parallel or substantially parallel to corresponding ones of the sides of the one of the plurality of ceramic layers; and 
an extended pattern extends from an innermost position of the multi-turn coil pattern to the center point of the one of the plurality of ceramic layers, and the dummy pattern is disposed at a position substantially symmetrical to the extended pattern with respect to the center point of the one of the plurality of ceramic layers.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837